UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 STRATEGIC FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/11 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements.Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Active MidCap Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Active Midcap Fund September 30, 2011 (Unaudited) Common Stocks100.3% Shares Value ($) Consumer Discretionary17.2% Autoliv 52,300 a 2,536,550 Bob Evans Farms 96,000 a 2,737,920 Cheesecake Factory 107,000 a,b 2,637,550 Dillard's, Cl. A 104,500 a 4,543,660 GameStop, Cl. A 13,700 a,b 316,470 Gannett 219,700 a 2,093,741 H&R Block 229,500 a 3,054,645 ITT Educational Services 87,800 a,b 5,055,524 Liberty Media-Liberty Starz, Cl. A 47,100 b 2,993,676 O'Reilly Automotive 98,000 b 6,529,740 Penn National Gaming 82,200 b 2,736,438 TRW Automotive Holdings 128,800 b 4,215,624 VistaPrint 41,400 b 1,119,042 Warnaco Group 41,400 a,b 1,908,126 Washington Post, Cl. B 2,700 a 882,819 Weight Watchers International 88,000 5,126,000 Williams-Sonoma 110,600 3,405,374 Wynn Resorts 47,300 5,443,284 Consumer Staples10.1% Church & Dwight 153,000 6,762,600 Coca-Cola Enterprises 252,400 6,279,712 Constellation Brands, Cl. A 98,800 b 1,778,400 Dr. Pepper Snapple Group 165,800 a 6,429,724 Safeway 5,700 a 94,791 Smithfield Foods 306,300 b 5,972,850 Tyson Foods, Cl. A 374,100 6,494,376 Energy7.4% Helmerich & Payne 98,900 a 4,015,340 Murphy Oil 84,400 3,727,104 Peabody Energy 3,500 118,580 SEACOR Holdings 62,300 a 4,997,083 Tesoro 138,300 b 2,692,701 Valero Energy 290,500 5,165,090 Whiting Petroleum 111,000 a,b 3,893,880 Financial16.9% American Capital 101,100 a,b 689,502 American Financial Group 94,400 2,933,008 Apartment Investment & Management, Cl. A 155,300 a,c 3,435,236 City National 58,500 a 2,208,960 Comerica 98,100 2,253,357 Discover Financial Services 83,800 1,922,372 Fifth Third Bancorp 346,700 3,501,670 KeyCorp 794,700 4,712,571 Leucadia National 190,900 4,329,612 Moody's 173,500 a 5,283,075 Principal Financial Group 41,200 a 934,004 Rayonier 108,150 a,c 3,978,839 Reinsurance Group of America 87,800 4,034,410 SEI Investments 218,600 3,362,068 SL Green Realty 49,900 a,c 2,901,685 SVB Financial Group 44,800 a,b 1,657,600 Torchmark 34,500 a 1,202,670 Unum Group 31,200 a 653,952 Waddell & Reed Financial, Cl. A 158,300 a 3,959,083 Weyerhaeuser 144,500 c 2,246,975 Health Care9.8% Agilent Technologies 168,700 b 5,271,875 Covance 17,000 b 772,650 Humana 88,300 6,422,059 Life Technologies 113,800 b 4,373,334 Myriad Genetics 41,900 a,b 785,206 Resmed 72,300 a,b 2,081,517 United Therapeutics 91,300 b 3,422,837 Varian Medical Systems 63,300 a,b 3,301,728 Waters 33,600 a,b 2,536,464 Watson Pharmaceuticals 56,600 b 3,862,950 Industrial10.3% Alaska Air Group 97,300 b 5,477,017 Fluor 42,100 1,959,755 Gardner Denver 2,900 184,295 HollyFrontier 125,600 3,293,232 Kennametal 157,000 5,140,180 L-3 Communications Holdings 19,800 1,227,006 Pitney Bowes 269,900 a 5,074,120 Textron 242,800 a 4,282,992 Timken 126,100 4,138,602 Toro 15,800 778,466 Universal 23,000 824,780 URS 71,100 b 2,108,826 Information Technology15.5% Amdocs 72,600 b 1,968,912 Arrow Electronics 72,200 b 2,005,716 BMC Software 132,800 b 5,120,768 CA 300,600 a 5,834,646 Cadence Design Systems 91,500 a,b 845,460 Computer Sciences 124,400 3,340,140 DST Systems 65,400 2,866,482 EchoStar, Cl. A 19,900 b 449,939 Fairchild Semiconductor International 240,900 b 2,601,720 Fiserv 108,100 b 5,488,237 Global Payments 10,100 a 407,939 IAC/InterActiveCorp 163,500 a,b 6,466,425 Lender Processing Services 12,000 a 164,280 LSI 450,900 b 2,335,662 NVIDIA 135,100 b 1,688,750 Plantronics 169,400 a 4,819,430 SanDisk 53,800 b 2,170,830 Vishay Intertechnology 359,700 b 3,007,092 Materials4.2% CF Industries Holdings 17,100 2,109,969 Domtar 71,300 a 4,860,521 Eastman Chemical 43,400 2,974,202 Minerals Technologies 33,800 a 1,665,326 Westlake Chemical 67,900 a 2,327,612 Telecommunication Services.8% Metropcs Communications 225,400 a,b 1,963,234 Telephone & Data Systems 39,200 a 833,000 Utilities8.1% Alliant Energy 91,900 3,554,692 CMS Energy 58,800 a 1,163,652 Consolidated Edison 112,800 a 6,431,856 Great Plains Energy 288,900 5,575,770 Questar 219,800 3,892,658 Wisconsin Energy 200,600 a 6,276,774 Total Common Stocks (cost $364,959,981) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $632,000) 632,000 d Investment of Cash Collateral for Securities Loaned24.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $81,947,854) 81,947,854 d Total Investments (cost $447,539,835) 125.1% Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At September 30, 2011, the value of the fund's securities on loan was $77,933,326 and the value of the collateral held by the fund was $81,947,854. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At September 30, 2011, the aggregate cost of investment securities for income tax purposes was $447,539,835. Net unrealized depreciation on investments was $30,469,333 of which $16,227,235 related to appreciated investment securities and $46,696,568 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Money Market Investments Consumer Discretionary Financial Information Technology Industrial Consumer Staples Health Care Utilities Energy Materials Telecommunication Services .8  Based on net assets. The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 330,835,056 - - Equity Securities - Foreign+ 3,655,592 - - Mutual Funds 82,579,854 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. STRATEGIC FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2011 By: /s/ James Windels James Windels Treasurer Date: November 22, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
